Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein the first portion including the one end of the conductive member is positioned at a segment portion of the first radiator” renders the claimed indefinite. Line 3 recites “a side member” and line 11 recites “a conductive pattern”. So, it is not clear whether “the conductive member” refers to the “a side member” or “a conductive pattern” because there is lack of antecedent basis for the feature “the conductive member”. For examination purpose, “conductive member” treated as “conductive pattern”.
Claims 2-15 are rejected for being dependent on the indefinite claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 4-8 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al (US 2018/0309189).
Regarding claim 1, Gu discloses in Figures 1-4, an electronic device comprising:
a housing (102, Fig. 3) including a first surface, a second surface facing away from the first
surface, and a side member (301) surrounding a space between the first surface and the second surface;
a display exposed through a substantial portion of the first surface of the housing;
a first radiator (200, Fig. 4) forming a portion of the side member;
a printed circuit board (PCB) (104, Fig. 4) positioned within the housing and including a ground
layer (“common ground reference”, see par. 0025, lines 5-6);
a communication circuit (120, Fig. 4) positioned on the PCB (104); and
a conductive pattern (208, Fig. 2B, and 118, Fig. 3, par. 0052, “Although not shown in FIG. 4, the
ground pad 208 of antenna 200 is similarly electrically connected by a further spring loaded connector
to a ground path 118 in PCB 104”) having a length, wherein a first portion including one end of the conductive pattern (208) is positioned adjacent to the first radiator (200), wherein the other end of the conductive pattern is connected with the ground layer of the PCB (see par. 0032, lines 3-5), and wherein a rest portion (118, Fig.3) of the conductive pattern except for the first portion (208) is positioned to overlap with the ground layer, when viewed from above the first surface;
	wherein the first portion (208) including the one end of the conductive member is positioned at a segment portion of the first radiator (200).
Regarding claim 2, as applied to claim 1, Gu discloses in Figures 1-4, wherein the first portion
(208, Fig. 2B) of the conductive pattern is interposed between the first radiator (200) and the ground layer.
Regarding claims 4-8, as applied to claim 1, Gu discloses in Figures 2-4, wherein the rest portion
of the conductive pattern (118, Fig. 3) is positioned above a region to which a current generated in the
ground layer by a current applied to the first radiator by the communication circuit flows;
wherein the rest portion (118) of the conductive pattern is formed above an electrical path of a
current generated in the ground layer;
wherein the conductive pattern includes at least one bending part (see par. 0052);
wherein at least a portion of the rest portion of the conductive pattern is formed symmetrical to
the first radiator with respect to the first portion;
wherein a length of the rest portion of the conductive pattern except for the first portion is at least 80 % of the whole length of the conductive pattern.
Regarding claims 12-13, as applied to claim 1, Gu discloses in Figure 2-4, par. 0052, further
comprising: a second support member (212, Fig. 4) coupled on the second surface of the housing; wherein the conductive pattern is formed at the second support member; wherein the other end of the conductive pattern is electrically connected with the ground layer of the PCB through a C-clip (see par. 0052).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2018/0309189) in view of Desclos et al (US 2017/0301998).
Regarding claim 3, Gu does not disclose wherein the first portion of the conductive pattern of

Desclos discloses in par. 0029, capacitive coupling (space apart coupling) feature which eliminates the physical connection of a wire or conductor at the feed location on the radiating element can result in a more reliable antenna configuration when the antenna is subjected to stresses and physical impacts.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to employ the first portion of Gu with the first portion being spaced from the first radiator by a specific length as taught by Desclos to achieve more reliable antenna configuration when the antenna subjected to stresses and physical impacts. Therefore, to employ having the first portion as claimed invention would have been obvious to person skill in the art. 
Allowable Subject Matter
Claims 9-11 and 14-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/              Primary Examiner, Art Unit 2845